Citation Nr: 1314734	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-38 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland

THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel syndrome (CTS).

2.  Entitlement to an initial evaluation greater than 10 percent for patellofemoral syndrome (PFS) of the right knee.

3.  Entitlement to an initial evaluation greater than 30 percent for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to December 2004.

These matters come before the Board of Veteran's Appeals (Board) on appeal from Department of Veterans Affairs (VA) Regional Office rating decisions dated May 2008 (awarding service connection and an initial 30 percent evaluation for PTSD), September 2008 (inter alia, awarding service connection and an initial 10 percent evaluation for right knee PFS, effective from December 12, 2004, i.e., the date entitlement arose pursuant to 38 C.F.R. § 3.400), and July 2009 (inter alia, denying service connection for bilateral carpal tunnel syndrome.  During the pendency of the claims, original jurisdiction over this appeal has been transferred to the Baltimore, Maryland, VA Regional Office (RO).  (A previous appeal of the effective date assigned for the award of VA compensation for PTSD has since been adjudicated by the Board in a prior final appellate decision dated in August 2012, which conclusively determined that the proper effective date for service connection for PTSD, based on the facts of the case, is October 12, 2007.)

As this case is based on an appeal of the original grants of service connection for PTSD and right knee PFS, consideration must therefore be given regarding whether the case warrants the assignment of separate ratings for these service-connected disabilities for separate periods of time starting from the effective dates of the compensation award (i.e., from December 12, 2004 to the present for right knee PFS, and from October 12, 2007 to the present for PTSD), based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran testified before the undersigned Veterans Law Judge in April 2012; a copy of the hearing transcript is associated with the claims file.  At this juncture, the Board notes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2012) requires that the Decision Review Officer or Veterans Law Judge who presides over a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

During the April 2012 Board hearing, the undersigned Veterans Law Judge's questions and the Veteran's oral testimony focused on the elements necessary to substantiate the Veteran's claim for VA compensation for bilateral CTS and higher initial evaluations for her service-connected PSTD and right knee PFS.  The Veterans Law Judge, furthermore, has clarified each issue on appeal  [See Transcript of April 2012 Board hearing and the undersigned Veterans Law Judge's subsequent determinations in his August 2012 decision/remand, in which he  defined the specific issues that are presently in appellate status.]  Thus, the Board finds that the Veterans Law Judge presiding over the April 2012 hearing has substantially fulfilled his obligations as required under 38 C.F.R. § 3.103(c)(2) and Bryant, supra.

The Board additionally notes that although the Veteran has submitted evidence of a medical disability and made a claim for the highest rating possible for her service-connected disabilities on appeal, she has not submitted evidence of unemployability, or claimed to be unemployable.  The evidence clearly reflects that the Veteran is currently employed on a full-time basis.  Therefore, the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has not been raised, either expressly by the Veteran or implicitly by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001). 


FINDINGS OF FACT

1.  Bilateral CTS did not have its onset during active military service.

2.  Throughout the pendency of the claim, the Veteran's right knee PFS is manifested by no more than subjective complaints of right knee pain and pain aggravated by prolonged use (i.e., standing and walking), with pain on motion and X-ray evidence of minor effusion and joint space narrowing, but with no objective demonstration of locking and/or instability of the right knee, or a compensable degree of limitation of motion on flexion and extension of the right knee, including after repetitive use.

3.  Prior to August 24, 2012, the psychiatric symptoms attributable to the Veteran's PTSD are manifested by irritability, depressed and anxious mood, sleep disturbance, sporadic panic attacks, and concentration problems due to intrusive thoughts and memory flashbacks, which produce moderate social and occupational impairment with no more than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

4.  From August 24, 2012, the psychiatric symptoms attributable to the Veteran's PTSD are manifested by irritability, depressed and anxious mood, sleep disturbance, panic attacks occurring more than once per week, and concentration problems due to intrusive thoughts and memory flashbacks, which produce moderate social and occupational impairment due to disturbances in motivation and mood with no more than reduced reliability and productivity.


CONCLUSIONS OF LAW

1.  Bilateral CTS was not incurred, nor is CTS of either upper extremity presumed to have been incurred in active duty.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  The criteria for an initial evaluation above 10 percent for right knee PFS have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5257, 5258, 5260, 5261 (2012).

3.  The criteria for an initial evaluation above 30 percent for PTSD prior to August 24, 2012, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012).

4.  The criteria for a 50 percent evaluation (and no higher) for PTSD from August 24, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

(a.)  Entitlement to service connection for bilateral CTS.

The Board notes at the outset that, in accordance with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal which will be decided herein, generally, the notice requirements of a service connection claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  38 C.F.R. § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The bilateral CTS claim on appeal stems from the Veteran's application for VA compensation, which was filed in March 2009.  In response, VCAA notice letters addressing the applicability of the VCAA to this specific claim and of VA's obligations to the Veteran in developing this claim were dispatched to the Veteran in April 2009, which addressed the matter and satisfied the above-described mandates, as well as the requirements that the Veteran be informed of how VA calculates degree of disability and assigns an effective date for the disability, as prescribed in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  As fully compliant notice preceded the initial adjudication of the Veteran's claim for service connection for bilateral CTS in the July 2009 rating decision currently on appeal, there was no defect in the timing of this notice.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board observes that the Veteran's service treatment records from her period of active duty and VA clinical records dated for the period from 2004 to 2012 have been obtained and associated with the claims file.  The Veteran has been afforded ample opportunity to submit evidence in support of her bilateral CTS claim or otherwise notify the Board of any additional relevant evidence that is not presently associated with his claims file.  

In August 2012, the Veteran was also provided with a VA examination for bilateral CTS, during which the examining VA clinician had opportunity to review the Veteran's pertinent medical history, perform an examination, consider the Veteran's lay history, and provide a nexus opinion regarding onset of her bilateral CTS in the context of this clinical and lay history.  Therefore, the Board finds this examination to be adequate for purposes of adjudicating the claim decided herein.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007; Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board further finds that this evidentiary development was undertaken in substantial compliance with its instructions in the August 2012 remand and therefore no further remand for corrective action is necessary.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).
  
The Board is ultimately satisfied that the evidence is sufficiently developed for appellate adjudication and that no further development is necessary with respect to the claim for VA compensation for bilateral CTS.  The Board notes that the Veteran is represented in the current appeal and has received ample assistance from VA in the development of her CTS claim and, as previously noted, has had opportunity to submit additional evidence in support of the claim up to the time when the case was received by the Board in January 2013.  She has not indicated that there are any outstanding relevant medical or service records or other pertinent evidence that must be considered in this current appeal with respect to the issue decided herein.  Furthermore, the Board has searched the Veteran's claim on the Virtual VA electronic database for any other additional medical records pertinent to her claim.  

Based on the foregoing, the Board finds that VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her service connection claim decided herein, and thus no additional assistance or notification is required.  The Veteran has suffered no prejudice that would warrant a remand, and his procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of the bilateral CTS claim on appeal.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant).

Service connection involves many factors, but basically means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if pre-existing such service, was aggravated therein.  This may be accomplished by affirmatively showing inception or aggravation during service or through the application of statutory presumptions.  38 C.F.R. § 3.303(a).

With chronic disability or disease shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307 for organic diseases of the nervous system, which includes CTS) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  This rule does not mean that any complaints of wrist pain or neuropathic symptoms during service will permit service connection for CTS, first shown as a clear-cut clinical entity, at some later date.  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge from active duty when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).    

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102 (2012).

As relevant, the Veteran's service medical records contain no documentation showing a diagnosis of CTS affecting either upper extremity, or treatment for neurological complaints relating to either wrist during the entirety of her period of active duty.  Post-service clinical records do not document any diagnosis of, or show treatment for a chronic neurological disability affecting the nerves of either upper extremity during the first year immediately following her discharge from military service in early December 2004.  The earliest documented notation of a CTS diagnosis is not until over four years later, when right CTS was tentatively diagnosed in February 2009, followed by a tentative diagnosis of left CTS in April 2009. 

Thereafter, since 2009, the Veteran's medical records include a clinical diagnosis of bilateral CTS.  In her written statements and oral hearing testimony presented in support of her claim, she contends that her involvement in a vehicle roll-over accident in service, in which she sustained a skin abrasion injury to all of her fingertips, caused her to develop CTS.  She also contends that her duties during military service as a supply specialist, which involved constant and repetitious bilateral hand, wrist, and forearm motions, produced a repetitive stress injury to both wrists leading to development of bilateral CTS.  To address her claim, she was provided with a VA medical examination in August 2012, which established that she had what was characterized as being only "very mild carpal tunnel syndrome."  In fact, an EMG nerve conduction study performed at the time revealed normal neurological findings in each wrist.  Objective testing also revealed normal findings on various aspects of her wrists that the examiner remarked as not fully conforming to the established clinical characteristics of CTS.  Notwithstanding these inconsistencies, the VA examiner conceded a diagnosis of bilateral CTS.  However, the examiner opined that it was less likely than not (i.e., less than 50 percent probability) that the Veteran's bilateral CTS was incurred in or caused by the claimed in-service injury, event, or illness, and presented the following rationale:

First, the veteran has been given the benefit of the doubt and given the diagnosis of carpal tunnel syndrome but that diagnosis does not explain all her symptoms and it is very mild to the e[x]tent that she has it.  Certainly the veteran's reported intermittent tingling in the tips of all fingers with typing cannot be ascribed to carpal tunnel syndrome.  Nor can her subjective report of intermittent tingling and numbness and altered sensation (with an inconsistent physical exam in this regard) over the tips of all fingers be ascribed to carpal tunnel [syndrome].

Second, the veteran [states] on the one hand that she has had intermittent tingling in all her fingertips since her [motor vehicle] accident in [service], implying a causal connection with a skin avulsion injury she recalls occurred to all fingertips of both hands though the [clinical] record does not support this.  [Alternatively,] she states she considers the tingling in all [her] fingertips and her carpal tunnel syndrome to be the same process.  Carpal tunnel syndrome is not caused by an injury to the fingertips.

There is no [clinical] evidence of any wrist injury and the veteran offered no history of any wrist injury.  The records from her [in-service motor vehicle] accident note that wrist  X-rays were ordered but there is no mention of any wrist injury and her wrist exam is now normal with no wrist symptoms.  If she had bilateral carpal tunnel syndrome, it is not likely that it would be caused by a wrist injury on both sides that left [behind] no residual pain, tenderness, or limitation of wrist motion on either side.  

As previously stated, the Veteran's service treatment records relating to her period of active duty from March 2000 to December 2004 show that her wrists were orthopedically and neurologically normal throughout her entire period of active duty.  

Post-service medical records do not indicate that CTS of either upper extremity was clinically manifest to a compensable degree within one year following the Veteran's separation from active duty in December 2004, such that service connection could be awarded on a presumptive basis as an organic disease of the nervous system under 38 C.F.R. §§ 3.307, 3.309.  The earliest clinical record showing a diagnosis of CTS is presented in a VA medical report dated in February 2009.  Thereafter, the CTS diagnosis is reported on several occasions in subsequent clinical records.  However, these records are completely devoid of any objective clinical opinion that definitively associates the CTS diagnosis with the Veteran's period of active duty.  In this regard, the August 2012 VA examination report shows that the examining clinician concluded that the Veteran's CTS was not likely related to her military service as her clinical and subjective, self-reported history were inconsistent with, and not likely to have produced the very mild case of bilateral CTS presently assessed in August 2012.  In view of the foregoing, the Board concludes that the weight of the evidence is against the Veteran's claim of entitlement to service connection for bilateral CTS on a direct or presumptive basis.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, CTS falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  CTS is not the type of condition/disease that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that EMG testing and other specific findings obtainable only through clinical examination by a neurological specialist are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

Although the Board readily acknowledges that Veteran is competent to report symptoms of bilateral wrist pain and neurological tingling at the site of her wrists and forearm, there is no indication that the Veteran is competent to etiologically link any such symptoms that she may have had in service to her bilateral CTS, diagnosed nearly 5 years after her discharge from active duty.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating endocrine disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

In view of the foregoing discussion, the Board must deny the Veteran's appeal for service connection for bilateral CTS as the preponderance of the evidence is against allowing her claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


The VCAA and the Veteran's claims for higher initial ratings for PTSD and right knee PFS.

With respect to the initial rating claims on appeal regarding PTSD and right knee PFS, in accordance with the VCAA, VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

Generally, the notice requirements of a claim have five elements: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must also: (1) inform the claimant about the information and evidence necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; (3) inform the claimant about the information and evidence the claimant is expected to provide; and (4) request that the claimant provide any evidence in his possession that pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).  During the course of the appeal, § 3.159(b) was revised and the requirement that VA request that the claimant provide any evidence in his possession that pertains to the claim was removed from the regulation.

The claims for higher initial evaluations for PTSD and right knee PFS are downstream issues from rating decisions dated in May 2008 and September 2008, which respectively established service connection for the aforementioned disabilities and assigned the initial evaluations being contested and their effective dates.  The Court held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thusly, to the extent that there is any defect in, or non-compliance with the statutorily prescribed VCAA notice requirements with respect to the claims for higher initial evaluations for the service-connected disabilities at issue, these deficits are deemed to be non-prejudicial to these claims.

VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A(a) ("The Secretary shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the . . . claim").  This duty includes assisting the Veteran in obtaining records and providing medical examinations or obtaining medical opinions when such are necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth Secretary's various duties to claimant).

VA informed the Veteran of its duty to assist in obtaining records and supportive evidence.  The Board observes that the temporal focus of this claim is the period from December 12, 2004 to the present with respect to the right knee PFS issue, and from October 12, 2007 to the present with respect to the PTSD claim.  The Veteran's VA medical and examination records pertinent to her treatment for the aforementioned disabilities for their respective relevant time periods have been obtained and associated with her claims file.  Furthermore, the Veteran was provided with VA examinations to assess the severity of her PTSD in November 2007, May 2008, and August 2012, and the severity of her right knee PFS in March 2006, November 2007, May 2008, and August 2012.  These examinations, collectively, incorporate and synthesize the objective findings contained in the entirety of the clinical record and are predicated on consideration of the Veteran's relevant clinical history.  The Board notes at this point that the Veteran's representative contends that the August 2012 VA psychiatric examination is inadequate for rating purposes because the examiner failed to provide a Global Assessment of Functioning (GAF) score and a psychiatric prognosis and thus requested a remand for an addendum to rectify this alleged deficit.  The Board finds that a remand for a corrective addendum is unnecessary: the clinician who produced the examination report in question did, in fact, provide a GAF score.  As for the absence of a prognosis, such a prognosis is deemed unnecessary given that the state of the record is sufficient in and of itself to rate the Veteran's PTSD and, in any case, a PTSD prognosis assessed as "very poor" was already presented in the record as early as the November 2007 VA psychiatric examination and the record thereafter indicates no change in this prognosis.       

The Board notes that the evidentiary development undertaken by the RO/AMC is in substantial compliance with the Board's prior remand instructions from August 2012, and therefore no further remand for additional corrective development with respect to the issues decided herein is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Otherwise, the Board finds no significant defects in the VA examination reports that would render them inadequate for VA adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

Based on the foregoing, the Board finds that the VA fulfilled its VCAA duties to notify and to assist the Veteran in the evidentiary development of her claims decided herein, and thus no additional assistance or notification is required in this regard.  The Veteran has suffered no prejudice that would warrant a remand, and her procedural rights have not been abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board will therefore proceed with the adjudication of this appeal.

Increased ratings - generally.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2012).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2012).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2012); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2012).  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2012).

(b.)  Entitlement to an initial evaluation greater than 10 percent for right knee PFS.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2012).  However, those provisions should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45; Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45.

The Veteran's service-connected right knee PFS is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2012), as tenosynovitis, which is to be rated on the basis of limitation of motion as degenerative arthritis.  The applicable rating criteria are contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, and 5262.  These provide the following: 

5010
Arthritis, due to trauma, substantiated by X-ray findings:

Rate as arthritis, degenerative
38 C.F.R. § 4.71a, Diagnostic Code 5010 (2012).

5003
Arthritis, degenerative (hypertrophic or osteoarthritis):

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Code 5200 etc.).  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, rate as below:

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups
10
Note (1): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.
Note (2): The 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating conditions listed under diagnostic code 5013 to 5024, inclusive.
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2012)

5256
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° or more
60

In flexion between 20° and 45°
50

In flexion between 10° and 20°
40

Favorable angle in full extension, or in slight flexion between 0° and 10°  
30
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2012)

5257
Knee, other impairment of:

Recurrent subluxation or lateral instability: 


Severe
30

Moderate
20

Slight  
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2012)

5258
Cartilage, semilunar, dislocated, with frequent episodes of "locking," pain, and effusion into the joint:                                                                20

38 C.F.R. § 4.71a, Diagnostic Code 5258 (2012)



5259
Cartilage, semilunar, removal of, symptomatic:   10

38 C.F.R. § 4.71a, Diagnostic Code 5259 (2012)

5260
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2012)

5261
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2012)

5262
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2012)

A knee disability may be rated under both the Diagnostic Code for arthritis and the Diagnostic Code for joint instability.  The VA Office of the General Counsel held that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a.  The Office of the General Counsel noted that Diagnostic Code 5257 specifically addressed only instability of the knee and Diagnostic Code 5003 specifically addressed only arthritis and disability from arthritis due to limitation of range of motion.  The Office of the General Counsel determined that because these Diagnostic Codes applied either to different disabilities or to different manifestations of the same disability, the evaluation of knee dysfunction under both Codes would not amount to pyramiding (i.e., evaluating the same disability under various diagnoses) which was to be avoided under 38 C.F.R. § 4.14.  See VAOPGCPREC 23-97 (July 1, 1997).

To give the Veteran every consideration in connection with the matter on appeal, the Board must consider all potentially applicable Diagnostic Codes under § 4.71a in rating the Veteran's disability.  See, e.g., Butts v. Brown, 5 Vet. App. 532, 538 (1993) (the assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case"), and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (one Diagnostic Code may be more appropriate than another based on such factors as the Veteran's relevant medical history, his current diagnosis, and demonstrated symptomatology).

By history, the Veteran sustained a bruising injury of her right knee following a motor vehicle accident in service in 2001, when her vehicle rolled over.  X-rays revealed no fracture or malalignment of the right knee.  Thereafter, she reported having chronic right knee pain.  She was discharged from active duty in December 2004.

Post-service clinical records include the report of a March 2006 VA examination showing subjective complaints of right knee pain with a buckling sensation when using stairs but no right knee locking.  No swelling or deformity was noted.  Range of motion testing shows flexion to 130 degrees and full extension to zero degrees, limited by onset of pain at 130 degrees of flexion.  No instability of the right knee joint was objectively demonstrated on testing.  No weakened movement against resistance or additional limitation of right knee motion or function due to pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use was observed.  Right knee PFS was diagnosed.

Examination in November 2007 shows pain on right knee motion, but without objective demonstration of crepitus, tenderness, guarding, instability, soft tissue swelling, heat, redness, stiffness, weakness, or joint locking.  The Veteran's right knee function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive use.  Range of motion testing shows flexion to 140 degrees of flexion and extension to zero degrees.  No additional limitation of motion was objectively demonstrated following repetitive use testing.  X-rays revealed well-maintained right knee joint spaces and alignment with evidence of small effusion but no fracture or subluxation present.

A May 2008 VA addendum shows that no objective evidence of a structural problem involving the Veteran's right knee was detected on examination.  At the time, her primary symptom was right knee pain and reduced capacity to perform running exercises as a result.

Outpatient treatment records dated 2008 - 2012 show that the Veteran complained of recurring right knee pain aggravated by prolonged use.  Her hearing testimony before the Board in April 2012 shows subjective complaints of right knee pain with subjective sensations of joint locking and swelling.  The Veteran's oral and written testimony and her clinical history indicate that she has no history of surgical treatment for her right knee PFS.  

VA examination in August 2012 shows that the Veteran reported having chronic right knee pain with subjective sensations of instability, aggravated by prolonged standing and walking, especially when using stairs.  Objective clinical examination revealed right knee tenderness on palpation.  Range of motion testing shows right knee flexion to 130 degrees and extension to zero degrees, with no objective evidence of painful motion observed on flexion or extension.  No additional loss of motion or functional impairment of the right knee on flexion or extension was demonstrated following repetitive use testing.  Additionally, no meniscal pathology or right knee joint instability or patellar subluxation was clinically demonstrated on testing.  No prior history of knee surgery was indicated.  X-rays revealed degenerative arthritic changes of the right knee in the form of mild joint space narrowing.  The examining clinician opined that the Veteran's right knee disability did not present significant impact on her capacity to work.

The Board has considered the above evidence and finds that it supports the 10 percent evaluation currently assigned for right knee PFS for the period from December 12, 2004 to the present.  There is no objective evidence demonstrating instability of the right knee joint during this period, such that the criteria of Diagnostic Code 5257 may be applied.  Although the Veteran experienced pain on use and motion of her right knee, she nevertheless had full extension of her left knee to zero degrees and flexion to no less than 130 degrees during this period.  These ranges of flexion and extension are not compensable under Diagnostic Codes 5260 and 5261.  Furthermore, the clinical evidence did not demonstrate onset of pain prior to reaching these degrees of flexion and extension of this joint.  Her pain on motion did not produce additional loss of motion range with continued use.  The limitation of prolonged use of the right knee on walking, running, and standing is deemed by the Board to be adequately compensated by the 10 percent evaluation assigned for this period.  Similarly, although some very minor effusion was noted on one time during examination in November 2007, there was no actual left knee joint locking objectively demonstrated at any time during the claim (notwithstanding her subjective complaints of joint locking), such that the Board does not find it to more closely approximate the criteria for a 20 percent evaluation under Diagnostic Code 5258.  Thusly, a 10 percent evaluation assigned under Diagnostic Code 5003-5010 on the basis of degenerative arthritis manifested by right knee joint space narrowing with characteristic pain on motion of the right knee for the period from December 12, 2004 is appropriate.  As the constellation of symptomatology presented by the evidence does not portray a disability picture that more closely approximates the criteria for an initial evaluation above 10 percent for right knee PFS for the period from December 12, 2004, the Veteran's increased rating claim in this regard must be denied.  38 C.F.R. § 4.7 (2012). 

Because the evidence in this case is not approximately balanced with respect to the merits of the claim for a higher initial evaluation for the right knee at any time from December 12, 2004, the benefit-of-the-doubt doctrine does not apply, and the claim in this regard must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).        
   
(c.)  Entitlement to an initial evaluation greater than 30 percent for PTSD.

The Veteran has been clinically diagnosed with PTSD that was linked to confirmed stressors that occurred in service, including her involvement in a motor vehicle accident and her deployment in a combat zone in Iraq during Operation Iraqi Freedom, in which she was exposed to the ever-present threat of death or severe bodily injury due to enemy insurgent activity.  By rating decision on appeal dated in May 2008, she was granted service connection and an initial 30 percent evaluation for PTSD (to include anxiety disorder not otherwise specified (NOS)).  The effective date for this award was ultimately determined to by October 12, 2007.  This disability is rated as PTSD under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2012). 

Diagnostic Code 9411 provides that PTSD is evaluated under the general rating formula used to rate psychiatric disabilities other than eating disorders.  38 C.F.R. § 4.130 (2012).  The Veteran's service-connected psychiatric disorder is currently evaluated as 30 percent disabling from October 12, 2007.  Although the Veteran's treatment records reflect that Axis I psychiatric diagnoses other than PTSD are sometimes presented, the Court in Mittleider v. West, 11 Vet. App. 181 (1998), has essentially held that such additional Axis I diagnoses be attributed to the service-connected psychiatric disability as the primary underlying condition.  61 Fed. Reg. 52,698 (Oct. 8, 1996). 

A 30 percent evaluation for PTSD is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating for PTSD is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating for PTSD is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating for PTSD is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In addition, when evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a) (2012).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b) (2012).

The Board notes that with regard to the use of the phrase "such as" in 38 C.F.R. § 4.130 (General Rating Formula for Mental Disorders), ratings are assigned according to the manifestations of particular symptoms.  However, the use of the phrase "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV). 

The report of November 2007 VA psychiatric examination shows that the Veteran reported daily feelings of generalized anxiety and dread that were aggravated by sudden loud sounds, sirens, city noises such as construction and trains, and being in crowded environments.  She was employed full-time since the past two years as an administrative assistant for the United States Army recruiting command and held a high school diploma.  Although she lost some time from work due to miscarriages and maternity leave, she denied missing work because of her PTSD.  She denied being unemployed at any time since separating from active duty in December 2004.  Socially, she had a baby daughter and regularly interacted with one or more friends.  No history of physical violence was indicated.  Although she indicated that she preferred to isolate herself, she interacted appropriately with others, engaged in social activities, was capable of performing the basic activities of daily living, was able to meet family responsibilities, and was able to meet the demands and responsibilities of work.  The impact of her PTSD on her employment capacity and activities of daily living was objectively characterized as moderate.  Mental status examination shows that she was oriented on all spheres, was able to maintain her personal hygiene and grooming, displayed normal speech and appropriate behavior, and revealed no suicidal or homicidal ideation, no delusional thinking, psychosis, or hallucinations, no impairment of her thought process.  She did experience sleep impairment, sporadic panic attacks, and moderate short-term memory impairment along with moderate depression and anxiety.  Her GAF score was 58, indicating moderate psychiatric symptoms and moderate difficulty in social and occupational functioning.  She was deemed to be employable and competent to handle her personal affairs, finances, and funds.  Her prognosis for improvement of her psychiatric condition and functional impairment was deemed to be very poor.         

VA outpatient reports dated 2008 - 2012 (up to, but not including the August 24, 2012 VA psychiatric examination report) and her hearing testimony before the Board in April 2012 collectively show, in pertinent part, that the Veteran received psychiatric counseling and treatment for PTSD and was prescribed psychotropic medications to help control her psychiatric symptoms, which were objectively characterized in these reports as being moderate in severity.  Her primary symptoms included sleep disturbance, irritability, short-term memory impairment, memory flashbacks and intrusive thoughts of her in-service motor vehicle accident and combat zone experiences in Iraq, occasional panic attacks, depression, fear and avoidance of crowds and a level of discomfort driving an automobile because driving on the road elicited flashbacks and intrusive memories of her accident and of being on the highways of Iraq where the threat of sudden insurgent attack and triggering improvised explosive devices was always present.  However, she was unable to use public transportation in lieu of driving herself as her discomfort from being aboard a crowded public bus or train was even worse.  She reported that the practical impact of this was that she was unable to take her young child to social activities because of her discomfort operating a motor vehicle and being in crowded environments.  GAF scores presented in these records were no worse than 60, indicating moderate psychiatric symptoms and moderate difficulty in social and occupational functioning.  The Board notes that at her April 2012 hearing, she testified that her PTSD did not cause her to lose any time from work as a full-time employee at the VA Office of Resolutions Management, although she did report that her disturbed sleep may occasionally cause her to appear for work late.

The Board has considered the aforementioned evidence and concludes that the initial 30 percent evaluation assigned for PTSD for the period commencing October 12, 2007 to August 23, 2012 adequately compensates the Veteran for the state of her social and occupational impairment due to this psychiatric disability for this period.  The relevant evidence demonstrates that for the period from October 12, 2007 to August 23, 2012, the psychiatric symptoms attributable to the Veteran's PTSD are primarily manifested by irritability, depressed mood, sleep disturbance, low energy, and short-term memory impairment, which produce social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was oriented and not suffering from hallucinations or psychotic symptoms and she was able to communicate appropriately with the examiner.  The clinical evidence generally demonstrates no more than moderate social and occupational impairment, as indicated by the corresponding GAF scores of 58 - 60 during the period (see 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the American Psychiatric Association's DSM-IV, for rating purposes).

Notwithstanding the Veteran's demonstrated capacity to work full-time during the period at issue without time lost due to PTSD, and her demonstrated capacity for effective social functioning, as indicated by her active albeit limited social involvement with her friends, the Board must take into account the fact that her overall impairment has been clinically characterized as being moderately disabling.  With this in mind, however, the evidence does not demonstrate that she is a danger to herself much less to others as she has no suicidal or homicidal ideation or propensity for physician violence.  Thus, her persistent difficulty sleeping, depressed and anxious mood, irritability, sporadic panic attacks, short-term memory impairment, impaired concentration ability due to intrusive thoughts and memory flashbacks, and the social and occupational impairment imposed by her avoidance of crowded environments and driving for extended periods (which is likely to interfere with her capacity to effectively function given her residence and workplace are in an urban city setting), when taken as whole, collectively support the assignment of a 30 percent evaluation as these symptoms more closely approximate the criteria for a 30 percent evaluation for social and occupational impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

The totality of the clinical evidence, however, indicates that the Veteran remained capable of generally effective or at least satisfactory interpersonal functioning and communication.  As previously stated, the overall disability picture presented by the relevant psychiatric evidence more closely approximates the criteria contemplated in a 30 percent evaluation for PTSD for psychiatric symptoms producing an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

The clinical evidence does not otherwise demonstrate that the Veteran's PTSD is manifested by symptomatology that more closely approximates the criteria for a 50 percent or higher evaluation under Diagnostic Code 9411 prior to August 24, 2012.  The criteria listed for a 50 percent evaluation contemplate social and occupational impairment due to cited examples of symptoms such as flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  In light of the Court's guidance in Mauerhan v. Principi, 16 Vet. App. 436 (2002), the Board is mindful to avoid rating the Veteran's PTSD by mere rote and concrete application of the aforementioned examples listed in the rating schedule to the facts of the present case, but rather to consider the Veteran's social and occupational impairment in view of the entirety of the relevant evidence.  In the Board's assessment, within the context of the entire record, her disturbances of motivation and mood are deemed to have been adequately contemplated in the criteria for a 30 percent evaluation on the basis that her psychiatric symptoms would produce only occasional decrease in her work efficiency and intermittent periods of an inability to perform her occupational tasks.  As previously stated, the Veteran has not lost time from work due to PTSD and remains objectively capable of a level of social and occupational functioning that more closely approximates the criteria for a 30 percent evaluation.  The Board thusly concludes that the Veteran's psychiatric manifestations of PTSD  for the period from October 12, 2007 to August 23, 2012 are of insufficient severity to produce the level of social and occupational impairment contemplated by a 50 percent evaluation.  

However, the Board's review of the objective findings presented in the August 24, 2012 VA psychiatric examination shows that the Veteran had a GAF score of 52, indicating a slight worsening of her ability to function, but still in the realm of moderate impairment.  A practically identical constellation of psychiatric symptoms was presented in the August 24, 2012 examination report, with the exception that the Veteran's social isolationist behavior appeared more marked and the examiner's objective assessment was that the Veteran's PTSD caused clinically significant distress or impairment in her social and occupational functioning, with panic attacks more than once per week.   This key objective finding is one of the recognized symptoms contemplated in the criteria for a 50 percent evaluation.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that the Veteran's PTSD more closely approximates the criteria for a 50 percent rating as of August 24, 2012.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7;  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   

An award of an evaluation above 50 percent for PTSD is not warranted, however, as the objective clinical evidence does not demonstrate that the Veteran has occupational and social impairment that meets or more closely approximates the criteria for a 70 percent rating, with deficiencies in work, family relations, judgment, thinking, or mood, due to suicidal ideation, obsessional rituals which interfere with routine activities, illogical or bizarre speech, impaired impulse control, periods of violence, spatial disorientation, neglect of her personal appearance and hygiene, near-continuous panic or depression that adversely affects her ability to function independently, appropriately and effectively and difficulty in adapting to stressful work circumstances, and an inability to establish and maintain effective personal relationships.  
 
Therefore, in view of the foregoing, the Board finds that the overall disability picture presented by the objective medical evidence demonstrates that the constellation of psychiatric symptomatology attributable to the Veteran's PTSD does not meet or nearly approximate the criteria for a rating in excess of 30 percent at any time prior to August 24, 2012, but thereafter meets the criteria for a 50 percent evaluation (and no higher) as of August 24, 2012.  The appellant's claim for an initial evaluation in excess of 30 percent for PTSD prior to August 24, 2012 is therefore denied, but a 50 percent evaluation for PTSD is thereafter granted, effective August 24, 2012.  

(d.)  Extraschedular consideration.

A rating in excess of the assigned schedular evaluations for the Veteran's service-connected disabilities addressed herein on the merits may be granted when it is demonstrated that the particular disability presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2012).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2012).  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2012) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  See Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court also held that the Board must address referral under 38 C.F.R. § 3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  See Shipwash v. Brown, 8 Vet. App. 218, 277 (1995).  The Court has further held that VA was within its discretion to interpret 38 C.F.R. § 3.321(b)(1) as limiting consideration for extraschedular ratings to individual service-connected disabilities and not to multiple service-connected disabilities on a collective basis.  See Johnson v. Shinseki, No. 10-1785 (Vet. App. Mar. 27, 2013)  

Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.  If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board finds that there is no evidence that the Veteran's service-connected right knee disability has presented such an unusual or exceptional disability picture at any time during the pendency of the claim commencing in December 2004, so as to require consideration of an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b) (2012).  In this case, the evidence of record does not indicate the Veteran is frequently hospitalized for her service-connected right knee disability.  Although the clinical evidence indicates that the Veteran is limited in her capacity to engage in any occupation that requires her to engage in physical activities that involve prolonged standing or walking, there is no clinical evidence that deems her to be clinically precluded from performing sedentary work.  The VA examination of August 2012 determined, in fact, that her right knee disability had no actual disabling impact on her ability to work.  The criteria of the applicable rating schedule as contained in 38 C.F.R. § 4.71a, Diagnostic Codes 5024, 5003-5010, 5257, 5258, 5259, 5260, and 5261 adequately contemplate her present level of impairment.  As such, the Board cannot concede that the Veteran's right knee disability, standing by itself, causes marked interference with her employment.  Furthermore, the clinical evidence fails to show that the disability picture created by the right knee disability is exceptional or unusual.  In this regard, notwithstanding her right knee joint pain and subjective sensations of instability, this knee joint is stable on stress testing.  Having reviewed the record with these mandates in mind, the Board finds that the schedular rating presently assigned adequately reflects the state of her right knee disability for the period to which it is applied, and that there is no evidentiary basis for referral of the case for extraschedular consideration.

The Board also finds that there is no evidence of an exceptional or unusual disability picture associated with the Veteran's service-connected PTSD during the period from October 12, 2007 to the present, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  As previously discussed, the clinical evidence establishes that the Veteran's service-connected psychiatric disability, by itself, did not produce a greater impact on her occupational capacity during the relevant time period at issue that rendered impractical the criteria contemplated by the applicable rating schedule as contained in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The evidence indicates that the Veteran was able to function reasonably well in social situations and was only moderately impaired to 30 percent in her social and occupational capacity by PTSD prior to August 24, 2012, but then as of August 24, 2012, the demonstrated weekly frequency of her panic attacks warranted the assignment of a 50 percent evaluation.  That said, the clinical evidence nevertheless demonstrates that she did not require frequent psychiatric hospitalization for her psychiatric disorder during the time period in question.  The Veteran was also demonstrably able to attend to her daily activities of living, was deemed competent to handle funds and her personal finances, and while she tended to be socially isolative, she nevertheless had friends with whom she interacted.  As such, the state of her impairment due to PTSD is adequately contemplated in the criteria for the 30 percent schedular evaluation assigned for the period prior to August 24, 2012, and adequately contemplated in the criteria for the 50 percent schedular evaluation assigned for the period from August 24, 2012.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Therefore, the Board is not required to discuss the possible application of an extraschedular rating under the provisions of 38 C.F.R. § 3.321(b)(1) (2012).  See Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); Fisher v. Principi, 4 Vet. App. 53 (1993).


ORDER

Service connection for bilateral CTS is denied.

An initial evaluation greater than 10 percent for right knee PFS is denied.

An initial evaluation greater than 30 percent for PTSD prior to August 24, 2012 is denied.

A 50 percent evaluation (and no higher) for PTSD from August 24, 2012 is granted.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


